           Case 3:15-cr-00038-RCJ-WGC Document 40 Filed 06/08/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   UNITED STATES,

10                  Plaintiff,                             Case No. 3:15-CR-00038-RCJ-WGC

11   vs.                                                               ORDER
12   LEE OROZCO,
13                  Defendant.
14

15          Defendant requests this Court recommend to the Bureau of Prisons (BOP) that he spend

16   the remainder of his sentence in home confinement because of COVID-19. Because he has neither

17   shown a likelihood of contracting the disease while incarcerated nor that the disease would make

18   him severely ill, the Court denies the motion.

19                                    FACTUAL BACKGROUND

20          Defendant is thirty-one years old and lacks any serious health problems. (Presentence Rep.

21   at 2, 13.) He is currently serving a thirty-three-month sentence for violating 18 U.S.C.

22   §§ 922(g)(1), 924(a)(2). (ECF No. 35.) Defendant has been previously convicted for a number of

23   nonviolent crimes (both felony and misdemeanor), including theft, driving under the influence,

24   and other drug-related offenses. (Presentence Rep. at 5–10.)


                                                  1 of 4
           Case 3:15-cr-00038-RCJ-WGC Document 40 Filed 06/08/20 Page 2 of 4




 1          Defendant is incarcerated in FCI Sheridan with a projected release date of September 7,

 2   2020. Find an inmate, https://www.bop.gov/inmateloc/ (last visited on June 2, 2020). FCI Sheridan

 3   does not appear to have any confirmed active cases of COVID-19. COVID-19 Coronavirus:

 4   COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited June 2, 2020) (failing to list FCI

 5   Sheridan as a facility affected by COVID-19).

 6                                         LEGAL STANDARD

 7          The BOP has discretion to designate the facility in which a prisoner serves his sentence.

 8   18 U.S.C. § 3621(b). In making this determination, the BOP must consider five factors, one of

 9   which is “any statement by the court that imposed the sentence . . . recommending a type of penal

10   or correctional facility as appropriate.” Id. § 3621(b). The BOP may allow a prisoner to serve the

11   last 10% or six months of his sentence, whichever is less, in home confinement and “shall, to the

12   extent practicable, place prisoners with lower risk levels and lower needs on home confinement

13   for the maximum amount of time permitted under this paragraph.” 18 U.S.C. § 3624(c)(2).

14          Combining these statutes, courts have held that they may recommend that the BOP allow

15   an eligible defendant to serve his sentence in home confinement. See, e.g., United States v.

16   Miranda, No. 3:16-CR-00250-GPC, 2017 WL 3219941, at *3 (S.D. Cal. July 28, 2017)

17   (recommending home confinement). 1 A court may make such recommendations at any time. See

18   United States v. Ceballos, 671 F.3d 852, 856 n.2 (9th Cir. 2011).

19   1
      The proposition that the BOP must consider such a recommendation is dubious. While Congress
20   ordered the BOP to consider court recommendations about the most appropriate “penal or
     correctional facility” in § 3621(b), it failed to include “home confinement” in this provision.
21   Rather, a separate statute, § 3624(c)(2), governs the BOP’s authority to place an inmate in home
     confinement, which does not include such a mandate. Indeed, a court’s recommendation of home
22   confinement seems pointless as § 3624(c)(2)—unlike the BOP’s discretion in choosing a
     correctional facility under § 3621(b)—mandates, “to the extent practicable,” home confinement
23   for “prisoners with lower risk levels and lower needs . . . for the maximum amount of time
     permitted under this paragraph.” See United States v. Phelps, No. 2:13-CR-83-JCM-CWH, 2019
24   WL 2291454, at *2 (D. Nev. May 29, 2019) (“[T]he plain language of [§ 3624(c)(1)] directs the
     BOP, not the court, to ensure that eligible prisoners are afforded home confinement relief . . . .”).

                                                   2 of 4
           Case 3:15-cr-00038-RCJ-WGC Document 40 Filed 06/08/20 Page 3 of 4




 1                                               ANALYSIS

 2          Even though the Government does not oppose the motion, the Court declines to

 3   recommend the BOP allow Defendant to spend the rest of his prison sentence in home

 4   confinement. Assuming, arguendo, that the BOP must consider the Court’s recommendation and

 5   that Defendant is eligible to serve the remainder of his sentence in such a manner, the Court finds

 6   the basis for his request inadequate. He only bases this request on the ongoing pandemic of

 7   COVID-19, but he is not at risk of becoming severely ill from COVID-19. See Coronavirus

 8   Disease 2019 (COVID-19): Groups at Higher Risk for Severe Illness, Ctr. for Disease Control and

 9   Prevention,        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

10   higher-risk.html (last visited June 2, 2020). He further fails to show that he is more likely to get

11   the disease, while incarcerated because it appears that COVID-19 has not even reached his facility.

12          In declining to make this recommendation, the Court is also not recommending against

13   home confinement—rather, the Court is merely recognizing the fact that the BOP, not this Court,

14   is in the best position to make this determination. The statute identifies three elements to consider

15   in determining whether to place an inmate in home confinement: home confinement is practicable,

16   the inmate qualifies as “lower risk level[],” and the inmate has “lower needs.” The information

17   required to make this determination, in this case, is not available to the Court.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///


                                                   3 of 4
           Case 3:15-cr-00038-RCJ-WGC Document 40 Filed 06/08/20 Page 4 of 4




 1                                      CONCLUSION

 2          IT IS HEREBY ORDERED that Defendant’s Motion for Judicial Recommendation for

 3   Transfer to Home Confinement (ECF No. 38) is DENIED.

 4          IT IS SO ORDERED.

 5   Dated June 8, 2020.

 6

 7                                          _____________________________________
                                                      ROBERT C. JONES
 8                                                 United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                            4 of 4
